


Exhibit 10.39

 

HERTZ GLOBAL HOLDINGS, INC.

 

SEVERANCE PLAN FOR SENIOR EXECUTIVES

 


ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN


 


SECTION 1.01           PURPOSE OF THE PLAN.  THE PURPOSE OF THE PLAN IS TO
PROVIDE PARTICIPANTS WITH CERTAIN COMPENSATION AND BENEFITS AS SET FORTH IN THE
PLAN IN THE EVENT THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR A SUBSIDIARY
IS TERMINATED IN A QUALIFYING TERMINATION.  THE PLAN IS NOT INTENDED TO BE AN
“EMPLOYEE PENSION BENEFIT PLAN” OR “PENSION PLAN” WITHIN THE MEANING OF
SECTION 3(2) OF ERISA.  RATHER, THIS PLAN IS INTENDED TO BE A “WELFARE BENEFIT
PLAN” WITHIN THE MEANING OF SECTION 3(1) OF ERISA AND TO MEET THE DESCRIPTIVE
REQUIREMENTS OF A PLAN CONSTITUTING A “SEVERANCE PAY PLAN” WITHIN THE MEANING OF
REGULATIONS PUBLISHED BY THE SECRETARY OF LABOR AT TITLE 29, CODE OF FEDERAL
REGULATIONS, SECTION 2510.3-2(B).


 


SECTION 1.02           TERM OF THE PLAN.  THE PLAN SHALL GENERALLY BE EFFECTIVE
AS OF THE EFFECTIVE DATE AND SHALL SUPERSEDE ANY PRIOR PLAN, PROGRAM OR POLICY
UNDER WHICH THE COMPANY OR ANY SUBSIDIARY PROVIDED SEVERANCE BENEFITS TO ANY
PARTICIPANT PRIOR TO THE EFFECTIVE DATE OF THE PLAN.  THE PLAN SHALL CONTINUE
UNTIL TERMINATED PURSUANT TO ARTICLE VII OF THE PLAN.


 


ARTICLE II

DEFINITIONS


 


SECTION 2.01           “BASE SALARY” SHALL MEAN, IN THE CASE OF A PARTICIPANT,
SUCH PARTICIPANT’S HIGHEST ANNUAL BASE SALARY IN EFFECT AT ANY TIME WITHIN THE
TWELVE MONTH PERIOD PRECEDING THE PARTICIPANT’S TERMINATION DATE.


 


SECTION 2.02           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY,
OR ANY SUCCESSOR THERETO.


 


SECTION 2.03           “BONUS” SHALL MEAN, IN THE CASE OF A PARTICIPANT, THE
AVERAGE ANNUAL BONUS PAID (OR AWARDED, IF DIFFERENT) IN RESPECT OF EACH OF THE
THREE PRIOR BONUS YEARS (EXCLUSIVE OF ANY SPECIAL OR PRORATED BONUSES).  IF A
PARTICIPANT HAS LESS THAN THREE YEARS OF BONUS HISTORY, “BONUS” SHALL MEAN THE
AVERAGE ANNUAL BONUS OF THE ACTUAL YEARS, PROVIDED THAT IF A PARTICIPANT HAS NOT
HAD AN OPPORTUNITY TO EARN OR BE AWARDED ONE FULL YEAR’S BONUS AS OF HIS
TERMINATION DATE, “BONUS” SHALL MEAN 100% OF THE PARTICIPANT’S TARGET BONUS FOR
THE YEAR IN WHICH THE TERMINATION DATE OCCURS.


 

--------------------------------------------------------------------------------


 


SECTION 2.04           “CAUSE” SHALL MEAN A PARTICIPANT’S (I) WILLFUL AND
CONTINUED FAILURE TO PERFORM SUBSTANTIALLY THE PARTICIPANT’S MATERIAL DUTIES
WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM THE PARTICIPANT’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS) AFTER A WRITTEN DEMAND FOR
SUBSTANTIAL PERFORMANCE SPECIFYING THE MANNER IN WHICH THE PARTICIPANT HAS NOT
PERFORMED SUCH DUTIES IS DELIVERED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
(THE “CEO”) TO THE PARTICIPANT, (II) ENGAGING IN WILLFUL AND SERIOUS MISCONDUCT
THAT IS INJURIOUS TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, (III) ACT OF FRAUD
OR PERSONAL DISHONESTY RESULTING IN OR INTENDED TO RESULT IN PERSONAL ENRICHMENT
AT THE EXPENSE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (IV) SUBSTANTIAL
ABUSIVE USE OF ALCOHOL, DRUGS OR SIMILAR SUBSTANCES THAT, IN THE SOLE JUDGMENT
OF THE COMPANY, IMPAIRS THE PARTICIPANT’S JOB PERFORMANCE, (V) MATERIAL
VIOLATION OF ANY COMPANY POLICY THAT RESULTS IN HARM TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (VI) INDICTMENT FOR OR CONVICTION OF A FELONY OR A CRIME
INVOLVING MORAL TURPITUDE.  A TERMINATION FOR “CAUSE,” SHALL INCLUDE A
DETERMINATION BY THE PLAN ADMINISTRATOR FOLLOWING A PARTICIPANT’S TERMINATION OF
EMPLOYMENT FOR ANY OTHER REASON THAT, PRIOR TO SUCH TERMINATION OF EMPLOYMENT,
CIRCUMSTANCES CONSTITUTING CAUSE EXISTED WITH RESPECT TO SUCH PARTICIPANT.


 


SECTION 2.05           “COBRA” SHALL MEAN THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985, AS AMENDED, AND THE REGULATIONS THEREUNDER.


 


SECTION 2.06           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE REGULATIONS THEREUNDER.


 


SECTION 2.07           “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE
BOARD OR SUCH OTHER COMMITTEE APPOINTED BY THE BOARD TO ASSIST THE COMPANY IN
MAKING DETERMINATIONS REQUIRED UNDER THE PLAN IN ACCORDANCE WITH ITS TERMS.  THE
COMMITTEE MAY DELEGATE ITS AUTHORITY UNDER THE PLAN TO AN INDIVIDUAL OR ANOTHER
COMMITTEE.


 


SECTION 2.08           “COMPANY” SHALL MEAN HERTZ GLOBAL HOLDINGS, INC. AND ANY
SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS SET FORTH IN SECTION 10.05 THAT
ASSUMES AND AGREES TO PERFORM THIS PLAN BY OPERATION OF LAW, OR OTHERWISE. 
UNLESS IT IS OTHERWISE CLEAR FROM THE CONTEXT, COMPANY SHALL GENERALLY INCLUDE
PARTICIPATING SUBSIDIARIES.


 


SECTION 2.09           “EFFECTIVE DATE” SHALL MEAN                      , 2008.


 


SECTION 2.10           “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, AND REGULATIONS THEREUNDER.


 


SECTION 2.11           “PARTICIPANT” SHALL MEAN ANY SENIOR EXECUTIVE OF THE
COMPANY DESIGNATED BY THE COMMITTEE AS ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


SECTION 2.12           “PERFORMANCE BONUS” SHALL MEAN SUCH PERFORMANCE BONUSES,
AS APPLICABLE, UNDER AND IN ACCORDANCE WITH THE COMPANY’S ANNUAL INCENTIVE PLAN,
AS THE


 

2

--------------------------------------------------------------------------------


 


SAME MAY BE AMENDED FROM TIME TO TIME, AND ANY OTHER PERFORMANCE BONUS
PLAN(S) THAT THE COMPANY MAY ADOPT.


 


SECTION 2.13           “PERMANENT DISABILITY” SHALL MEAN A TERMINATION OF
EMPLOYMENT BY THE COMPANY OR THE PARTICIPANT BASED ON MEDICAL OPINION OF A
PHYSICIAN SELECTED BY THE PARTICIPANT (AND PROVIDED TO THE PLAN ADMINISTRATOR)
THAT THE PARTICIPANT HAS BEEN UNABLE TO DISCHARGE EFFECTIVELY HIS MATERIAL
DUTIES WITH THE COMPANY FOR A PERIOD OF 180 CONSECUTIVE CALENDAR DAYS OR LONGER;
PROVIDED THAT WITH RESPECT TO ANY PAYMENTS THAT CONSTITUTE DEFERRED COMPENSATION
SUBJECT TO SECTION 409A OF THE CODE, “DISABILITY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 409A(A)(2)(C) OF THE CODE.


 


SECTION 2.14           “PLAN” SHALL MEAN THIS HERTZ GLOBAL HOLDINGS, INC.
SEVERANCE PLAN FOR SENIOR EXECUTIVES AS SET FORTH HEREIN, AND AS THE SAME MAY
FROM TIME TO TIME BE AMENDED.


 


SECTION 2.15           “PLAN ADMINISTRATOR” SHALL MEAN THE
INDIVIDUAL(S) APPOINTED BY THE COMMITTEE TO ADMINISTER THE TERMS OF THE PLAN AS
SET FORTH HEREIN AND IF NO INDIVIDUAL IS APPOINTED BY THE COMMITTEE TO SERVE AS
THE PLAN ADMINISTRATOR FOR THE PLAN, THE PLAN ADMINISTRATOR SHALL BE THE SENIOR
VICE PRESIDENT OF HUMAN RESOURCES (OR THE EQUIVALENT).  NOTWITHSTANDING THE
PRECEDING SENTENCE, IN THE EVENT THE PLAN ADMINISTRATOR IS ENTITLED TO SEVERANCE
BENEFITS UNDER THE PLAN, THE COMMITTEE OR ITS DELEGATE SHALL ACT AS THE PLAN
ADMINISTRATOR FOR PURPOSES OF ADMINISTERING THE TERMS OF THE PLAN WITH RESPECT
TO THE PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR MAY DELEGATE ALL OR ANY
PORTION OF ITS AUTHORITY UNDER THE PLAN TO ANY OTHER PERSON(S).


 


SECTION 2.16           “QUALIFYING TERMINATION” SHALL MEAN A TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT INITIATED BY THE COMPANY OR A SUBSIDIARY FOR ANY REASON
OTHER THAN CAUSE, PERMANENT DISABILITY OR DEATH.  FOR THE AVOIDANCE OF DOUBT, A
RETIREMENT SHALL NOT CONSTITUTE A QUALIFYING TERMINATION.


 


SECTION 2.17           “RELEASE” SHALL MEAN THE SEPARATION OF EMPLOYMENT AND
GENERAL RELEASE AGREEMENT, WHICH SHALL INCLUDE A WRITTEN AGREEMENT TO ABIDE BY
THE AGREEMENT TO THE CONFIDENTIALITY, NON-SOLICITATION, AND NON-COMPETITION
PROVISIONS IN ARTICLE V FOR THE PERIODS PROVIDED FOR HEREIN, IN THE FORM
ATTACHED HERETO AS EXHIBIT A; PROVIDED THAT THE PLAN ADMINISTRATOR SHALL HAVE
THE DISCRETION TO MODIFY THE RELEASE IF NECESSARY OR APPROPRIATE UNDER ANY
APPLICABLE LAW TO EFFECT A COMPLETE AND TOTAL RELEASE OF CLAIMS BY THE
PARTICIPANT AS OF THE TERMINATION DATE.


 


SECTION 2.18           “RESTRICTION PERIOD” SHALL MEAN THE GREATER OF 12 MONTHS
OR THE SEVERANCE PERIOD, IF APPLICABLE.


 


SECTION 2.19           “RETIREMENT” SHALL MEAN A PARTICIPANT’S VOLUNTARY
TERMINATION OF EMPLOYMENT WITH THE COMPANY UNDER ANY OF THE COMPANY’S RETIREMENT
PLANS.


 

3

--------------------------------------------------------------------------------


 


SECTION 2.20           “SEPARATION FROM SERVICE DATE” SHALL MEAN, IN THE CASE OF
A PARTICIPANT, THE DATE OF THE PARTICIPANT’S “SEPARATION FROM SERVICE” WITHIN
THE MEANING OF SECTION 409A(A)(2)(I)(A) OF THE CODE AND DETERMINED IN ACCORDANCE
WITH THE REGULATIONS PROMULGATED UNDER SECTION 409A OF THE CODE.


 


SECTION 2.21           “SEVERANCE BENEFIT” SHALL MEAN THE BENEFITS THAT A
PARTICIPANT IS ELIGIBLE TO RECEIVE PURSUANT TO ARTICLE IV OF THE PLAN, EXCEPT
FOR THOSE BENEFITS DESCRIBED IN SECTION 4.01 OF THE PLAN.


 


SECTION 2.22           “SEVERANCE FACTOR” AND “SEVERANCE PERIOD” SHALL MEAN, IN
THE CASE OF A PARTICIPANT, THE AMOUNT OR PERIOD, AS THE CASE MAY BE, SET FORTH
ON ANNEX A OPPOSITE SUCH PARTICIPANT’S POSITION.


 


SECTION 2.23           “SPECIFIED EMPLOYEE” SHALL MEAN A “SPECIFIED EMPLOYEE”
WITHIN THE MEANING OF SECTION 409A(A)(2)(B)(1) OF THE CODE, AS DETERMINED IN
ACCORDANCE WITH THE UNIFORM METHODOLOGY AND PROCEDURES ADOPTED BY THE COMPANY
AND THEN IN EFFECT.


 


SECTION 2.24           “SUBSIDIARY” SHALL MEAN ANY CORPORATION IN WHICH THE
COMPANY OWNS, DIRECTLY OR INDIRECTLY, STOCK REPRESENTING 50% OR MORE OF THE
COMBINED VOTING POWER OF ALL CLASSES OF STOCK ENTITLED TO VOTE, AND ANY OTHER
BUSINESS ORGANIZATION, REGARDLESS OF FORM, IN WHICH THE COMPANY POSSESSES,
DIRECTLY OR INDIRECTLY, 50% OR MORE OF THE TOTAL COMBINED EQUITY INTERESTS IN
SUCH ORGANIZATION.


 


SECTION 2.25           “TERMINATION DATE” SHALL MEAN THE DATE AS OF WHICH THE
ACTIVE EMPLOYMENT OF THE PARTICIPANT BY THE COMPANY AND ITS SUBSIDIARIES IS
SEVERED.


 


ARTICLE III

ELIGIBILITY FOR BENEFITS


 


SECTION 3.01           ELIGIBILITY.  EACH PARTICIPANT IN THE PLAN WHO INCURS A
QUALIFYING TERMINATION AND WHO SATISFIES THE CONDITIONS OF SECTION 3.02 SHALL BE
ELIGIBLE TO RECEIVE THE SEVERANCE BENEFITS DESCRIBED IN THE PLAN, EXCEPT THAT
ANY SUCH PARTICIPANT WHO IS A PARTY TO AN EMPLOYMENT AGREEMENT OR CHANGE IN
CONTROL SEVERANCE AGREEMENT (OR SIMILAR AGREEMENT) WITH THE COMPANY PURSUANT TO
WHICH SUCH PARTICIPANT IS ENTITLED TO SEVERANCE BENEFITS SHALL NOT BE ELIGIBLE
TO RECEIVE THE SEVERANCE BENEFITS DESCRIBED IN THE PLAN.


 


SECTION 3.02           CONDITIONS.


 


(A)           ELIGIBILITY FOR ANY SEVERANCE BENEFITS IS EXPRESSLY CONDITIONED ON
(I) EXECUTION BY THE PARTICIPANT OF THE RELEASE WITHIN 30 DAYS AFTER THE
PARTICIPANT’S TERMINATION DATE AND (II) COMPLIANCE BY THE PARTICIPANT WITH ALL
THE MATERIAL TERMS AND CONDITIONS OF SUCH RELEASE.  IF THE PARTICIPANT HAS NOT
FULLY


 

4

--------------------------------------------------------------------------------


 


COMPLIED WITH ANY OF THE APPLICABLE TERMS OF ARTICLE V AND/OR THE RELEASE, THE
PLAN ADMINISTRATOR MAY DENY UNPAID SEVERANCE BENEFITS OR DISCONTINUE THE PAYMENT
OF THE PARTICIPANT’S SEVERANCE BENEFIT AND MAY REQUIRE THE PARTICIPANT, BY
PROVIDING AT LEAST 10 DAYS’ PRIOR WRITTEN NOTICE OF SUCH REPAYMENT OBLIGATION TO
THE PARTICIPANT DURING WHICH PERIOD THE PARTICIPANT MAY CURE SUCH FAILURE TO
COMPLY (IF CAPABLE OF BEING CURED), AND IF NOT SO CURED THE PARTICIPANT SHALL BE
OBLIGATED TO REPAY ANY PORTION OF THE SEVERANCE BENEFIT ALREADY RECEIVED UNDER
THE PLAN.  IF THE PLAN ADMINISTRATOR NOTIFIES A PARTICIPANT THAT REPAYMENT OF
ALL OR ANY PORTION OF THE SEVERANCE BENEFIT RECEIVED UNDER THE PLAN IS REQUIRED,
SUCH AMOUNTS SHALL BE REPAID WITHIN THIRTY (30) CALENDAR DAYS OF THE DATE THE
WRITTEN NOTICE IS SENT.  ANY REMEDY UNDER THIS SUBSECTION (A) SHALL BE IN
ADDITION TO, AND NOT IN PLACE OF, ANY OTHER REMEDY, INCLUDING INJUNCTIVE RELIEF,
THAT THE COMPANY MAY HAVE.


 


(B)           THE PLAN ADMINISTRATOR SHALL DETERMINE A PARTICIPANT’S ELIGIBILITY
TO RECEIVE SEVERANCE BENEFITS.


 


ARTICLE IV

DETERMINATION OF BENEFITS


 


SECTION 4.01           BENEFITS UPON ANY TERMINATION OF EMPLOYMENT.  IN THE
EVENT OF ANY TERMINATION OF EMPLOYMENT, REGARDLESS OF WHETHER THE PARTICIPANT IS
ELIGIBLE FOR BENEFITS UNDER THIS PLAN, THE COMPANY SHALL PAY OR PROVIDE TO THE
PARTICIPANT THE FOLLOWING BENEFITS,  IN EACH CASE TO THE EXTENT VESTED AND
PAYABLE AS PROVIDED IN EACH APPLICABLE PLAN:  (A) ALL EARNED BUT UNPAID
COMPENSATION THROUGH THE TERMINATION DATE AND (B) ANY OTHER PAYMENTS OR BENEFITS
PURSUANT TO ANY OTHER COMPENSATION PLANS, PROGRAMS OR EMPLOYMENT AGREEMENTS THEN
IN EFFECT.


 


SECTION 4.02           SEVERANCE BENEFITS.  THE SEVERANCE BENEFITS TO BE
PROVIDED TO EACH PARTICIPANT WHO MEETS THE REQUIREMENTS OF THE PLAN (EACH AN
“ELIGIBLE PARTICIPANT”) SHALL BE THE FOLLOWING:


 


(A)           A PRO RATA PORTION OF THE PERFORMANCE BONUS THAT WOULD HAVE BEEN
PAYABLE TO THE ELIGIBLE PARTICIPANT, PRO RATED BASED ON THE PORTION OF THE YEAR
ENDING ON THE TERMINATION DATE, SUCH PRO RATA AMOUNT TO BE PAID AT THE SAME TIME
AS SUCH BONUSES ARE OTHERWISE GENERALLY PAID TO THE COMPANY’S EXECUTIVES AND IN
ANY EVENT, NO LATER THAN MARCH 15 OF THE YEAR FOLLOWING THE END OF THE
PERFORMANCE PERIOD;


 


(B)           AN AMOUNT EQUAL TO (X) THE SUM OF THE ELIGIBLE PARTICIPANT’S BASE
SALARY PLUS SUCH ELIGIBLE PARTICIPANT’S BONUS, MULTIPLIED BY (Y) SUCH ELIGIBLE
PARTICIPANT’S SEVERANCE FACTOR, PAYABLE IN EQUAL INSTALLMENTS OVER THE ELIGIBLE
PARTICIPANT’S SEVERANCE PERIOD ON THE COMPANY’S REGULAR PAYROLL CYCLES,


 

5

--------------------------------------------------------------------------------


 


COMMENCING WITH THE FIRST PAYROLL CYCLE ENDING AFTER THE RELEASE BECOMES
EFFECTIVE;


 


(C)           OUTPLACEMENT SERVICES OR EXECUTIVE RECRUITING SERVICES PROVIDED BY
A PROFESSIONAL OUTPLACEMENT PROVIDER OR EXECUTIVE RECRUITER AT A COST TO THE
COMPANY OF NOT MORE THAN 10% OF SUCH ELIGIBLE PARTICIPANT’S BASE SALARY (NOT TO
EXCEED $25,000) TO BE PROVIDED WITHIN THE PERIOD ENDING NO LATER THAN THE END OF
THE YEAR FOLLOWING THE YEAR IN WHICH THE TERMINATION DATE OCCURS; AND


 


(D)           ALL MEDICAL, HEALTH AND ACCIDENT INSURANCE OR OTHER SIMILAR HEALTH
CARE ARRANGEMENTS FOR THE BENEFIT OF SUCH ELIGIBLE PARTICIPANT AND HIS
DEPENDANTS, AT THE SAME LEVEL AND SAME COST AS IN EFFECT IMMEDIATELY PRIOR TO
THE TERMINATION DATE, THROUGH SUCH ELIGIBLE PARTICIPANT’S SEVERANCE PERIOD (OR,
IF EARLIER, THE DATE SUCH ELIGIBLE PARTICIPANT BECOMES ELIGIBLE FOR COMPARABLE
BENEFITS PROVIDED BY A SUBSEQUENT EMPLOYER).


 

Notwithstanding the foregoing provisions of this Section 4.02, if, as of the
Separation from Service Date, the Eligible Participant is a Specified Employee,
then, except to the extent that this Agreement does not provide for a “deferral
of compensation” within the meaning of Section 409A of the Code, the following
shall apply:  (1) No payments shall be made and no benefits shall be provided to
Executive, in each case, during the period beginning on the Separation from
Service Date and ending on the six-month anniversary of such date or, if
earlier, the date of the Eligible Participant’s death, and  (2) on the first
business day of the first month following the month in which occurs the
six-month anniversary of the Separation from Service Date or, if earlier, the
Eligible Participant’s death, the Company shall make a one-time, lump-sum cash
payment to the Eligible Participant in an amount equal to the sum of (x) the
amounts otherwise payable to the Eligible Participant under this Plan during the
period described in clause (1) above and (y) the amount of interest on the
foregoing at the applicable federal rate for instruments of less than one year.

 


SECTION 4.03           TERMINATION FOR CAUSE.  IF ANY PARTICIPANT’S EMPLOYMENT
TERMINATES ON ACCOUNT OF TERMINATION BY THE COMPANY FOR CAUSE, THE PARTICIPANT
SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE BENEFITS UNDER THIS PLAN EXCEPT AS
PROVIDED UNDER SECTION 4.01 AND SHALL BE ENTITLED ONLY TO THOSE BENEFITS THAT
ARE LEGALLY REQUIRED TO BE PROVIDED TO THE PARTICIPANT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN TO THE CONTRARY, IF A PARTICIPANT HAS ENGAGED IN
CONDUCT THAT CONSTITUTES CAUSE AT ANY TIME PRIOR TO THE PARTICIPANT’S
TERMINATION DATE, THE PLAN ADMINISTRATOR MAY BY WRITTEN NOTICE TO THE
PARTICIPANT DETERMINE THAT ANY SEVERANCE BENEFIT PAYABLE TO THE PARTICIPANT
UNDER SECTION 4.02 OF THE PLAN SHALL IMMEDIATELY CEASE, AND THAT THE PARTICIPANT
SHALL BE REQUIRED TO RETURN ANY SEVERANCE BENEFITS PAID TO THE PARTICIPANT PRIOR
TO SUCH DETERMINATION.  THE COMPANY MAY WITHHOLD PAYING SEVERANCE BENEFITS UNDER
THE PLAN PENDING RESOLUTION OF A GOOD FAITH INQUIRY THAT COULD LEAD TO A FINDING
RESULTING IN CAUSE.  IF THE COMPANY HAS OFFSET OTHER PAYMENTS OWED TO THE
PARTICIPANT UNDER ANY OTHER PLAN OR


 

6

--------------------------------------------------------------------------------


 


PROGRAM, IT MAY, IN ITS SOLE DISCRETION, WAIVE ITS REPAYMENT RIGHT SOLELY WITH
RESPECT TO THE AMOUNT OF THE OFFSET SO CREDITED.


 


SECTION 4.04           REDUCTION OF SEVERANCE BENEFITS.  THE PLAN ADMINISTRATOR
RESERVES THE RIGHT TO MAKE DEDUCTIONS IN ACCORDANCE WITH APPLICABLE LAW FOR THE
STATED AMOUNT OF MONIES OWED TO THE COMPANY BY THE PARTICIPANT OR THE VALUE OF
COMPANY PROPERTY THAT THE PARTICIPANT HAS RETAINED IN HIS/HER POSSESSION.  ANY
PAYMENT MADE PURSUANT TO THE PLAN SHALL BE SUBJECT TO APPLICABLE WITHHOLDING
OBLIGATIONS IN AN AMOUNT SUFFICIENT TO SATISFY U.S. OR FOREIGN FEDERAL,
PROVINCIAL, STATE AND LOCAL OR OTHER APPLICABLE WITHHOLDING TAX REQUIREMENTS.


 


SECTION 4.05           OTHER ARRANGEMENTS.  THE SEVERANCE BENEFITS UNDER THIS
PLAN ARE NOT ADDITIVE OR CUMULATIVE TO SEVERANCE OR TERMINATION BENEFITS THAT A
PARTICIPANT MIGHT ALSO BE ENTITLED TO RECEIVE UNDER THE TERMS OF A WRITTEN
EMPLOYMENT AGREEMENT, A SEVERANCE AGREEMENT OR ANY OTHER ARRANGEMENT WITH THE
COMPANY.  AS A CONDITION OF PARTICIPATING IN THE PLAN, EACH INDIVIDUAL MUST
EXPRESSLY AGREE THAT THIS PLAN SUPERSEDES ALL PRIOR AGREEMENTS, AND SETS FORTH
THE ENTIRE SEVERANCE BENEFIT TO WHICH HE OR SHE IS ENTITLED TO WHILE A
PARTICIPANT IN THE PLAN.  THE PROVISIONS OF THIS PLAN MAY PROVIDE FOR PAYMENTS
TO THE PARTICIPANT UNDER CERTAIN COMPENSATION OR BONUS PLANS UNDER CIRCUMSTANCES
WHERE SUCH PLANS WOULD NOT PROVIDE FOR PAYMENT THEREOF.  IT IS THE SPECIFIC
INTENTION OF THE COMPANY THAT THE PROVISIONS OF THIS PLAN SHALL SUPERSEDE ANY
PROVISIONS TO THE CONTRARY IN SUCH PLANS, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND SUCH PLANS SHALL BE DEEMED TO HAVE BEEN AMENDED TO CORRESPOND WITH THIS
PLAN WITHOUT FURTHER ACTION BY THE COMPANY OR THE BOARD.  HOWEVER, IF THE
PARTICIPANT IS A PARTY TO A CHANGE IN CONTROL AGREEMENT (OR SIMILAR AGREEMENT),
SUCH AGREEMENT, AND NOT THIS PLAN, SHALL APPLY UNDER THE CIRCUMSTANCES DESCRIBED
THEREIN.


 


SECTION 4.06           TERMINATION OF ELIGIBILITY FOR BENEFITS.  ALL
PARTICIPANTS SHALL CEASE TO BE ELIGIBLE TO PARTICIPATE IN THE PLAN, AND ALL
SEVERANCE BENEFIT PAYMENTS SHALL CEASE UPON THE OCCURRENCE OF THE EARLIER OF:


 


(A)           SUBJECT TO ARTICLE VII, TERMINATION OR MODIFICATION OF THE PLAN;
OR


 


(B)           COMPLETION OF PAYMENT TO THE PARTICIPANT OF THE SEVERANCE BENEFIT
FOR WHICH THE PARTICIPANT IS ELIGIBLE UNDER ARTICLE IV.


 


ARTICLE V

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT


 


SECTION 5.01           CONFIDENTIAL INFORMATION.  AT NO TIME DURING THE TERM OF
PARTICIPANT’S EMPLOYMENT OR DURING THE 24 MONTH PERIOD FOLLOWING PARTICIPANT’S
TERMINATION DATE, SHALL THE PARTICIPANT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, USE, DIVULGE, DISCLOSE OR MAKE ACCESSIBLE TO ANY OTHER PERSON,
FIRM,


 

7

--------------------------------------------------------------------------------


 


PARTNERSHIP, CORPORATION OR OTHER ENTITY ANY CONFIDENTIAL INFORMATION PERTAINING
TO THE BUSINESS OF THE COMPANY OR ANY OF ITS AFFILIATES, EXCEPT (I) WHILE
EMPLOYED BY THE COMPANY, IN THE BUSINESS OF AND FOR THE BENEFIT OF THE COMPANY,
OR (II) WHEN REQUIRED TO DO SO BY A COURT OF COMPETENT JURISDICTION, BY ANY
GOVERNMENTAL AGENCY HAVING SUPERVISORY AUTHORITY OVER THE BUSINESS OF THE
COMPANY, OR BY ANY ADMINISTRATIVE BODY OR LEGISLATIVE BODY (INCLUDING A
COMMITTEE THEREOF) WITH JURISDICTION TO ORDER THE PARTICIPANT TO DIVULGE,
DISCLOSE OR MAKE ACCESSIBLE SUCH INFORMATION.  FOR PURPOSES OF THIS
SECTION 5.01, “CONFIDENTIAL INFORMATION” SHALL MEAN ANY TRADE SECRET OR OTHER
NON-PUBLIC INFORMATION CONCERNING THE FINANCIAL DATA, STRATEGIC BUSINESS PLANS,
PRODUCT DEVELOPMENT (OR OTHER PROPRIETARY PRODUCT DATA), CUSTOMER LISTS,
MARKETING PLANS AND OTHER NON-PUBLIC, PROPRIETARY AND CONFIDENTIAL INFORMATION
OF THE COMPANY OR ITS AFFILIATES, THAT, IN ANY CASE, IS NOT OTHERWISE AVAILABLE
TO THE PUBLIC (OTHER THAN BY PARTICIPANT’S BREACH OF THE TERMS HEREOF) OR KNOWN
TO PERSONS IN THE INDUSTRY GENERALLY.


 


SECTION 5.02           NON-COMPETITION.  THE PARTICIPANT AGREES THAT, DURING THE
TERM OF HIS OR HER EMPLOYMENT WITH THE COMPANY, AND THEREAFTER DURING THE
RESTRICTION PERIOD, HE OR SHE SHALL NOT DIRECTLY OR INDIRECTLY BECOME
ASSOCIATED, AS AN OWNER, PARTNER, SHAREHOLDER (OTHER THAN AS A HOLDER OF NOT IN
EXCESS OF 5% OF THE OUTSTANDING VOTING SHARES OF ANY PUBLICLY TRADED COMPANY),
DIRECTOR, OFFICER, MANAGER, EMPLOYEE, AGENT, CONSULTANT OR OTHERWISE, WITH ANY
CAR OR EQUIPMENT RENTAL OR COMPARABLE COMPANY, WHICH COMPETES WITH THE BUSINESS,
AND FOR THE CUSTOMER BASE, OF THE COMPANY (A “COMPETITIVE BUSINESS”).  THIS
SECTION 5.02 SHALL NOT BE DEEMED TO RESTRICT (A) A PARTICIPANT WHO IS A LAWYER
FROM WORKING FOR OR BEING ASSOCIATED WITH A LAW FIRM AS LONG AS THE PARTICIPANT
DOES NOT PROVIDE LEGAL SERVICES TO A COMPETITIVE BUSINESS OR (B) ASSOCIATION
WITH ANY ENTERPRISE THAT CONDUCTS UNRELATED BUSINESS OR THAT HAS MATERIAL
OPERATIONS OUTSIDE OF THE GEOGRAPHIC AREA THAT ENCOMPASSES THE COMPANY’S
CUSTOMER BASE (OR WHERE THE COMPANY HAD PLANS AT THE TERMINATION DATE TO ENTER)
FOR SO LONG AS THE PARTICIPANT’S ROLE WHETHER DIRECT OR INDIRECT (E.G.,
SUPERVISORY), IS SOLELY WITH RESPECT TO SUCH UNRELATED BUSINESS OR OTHER
GEOGRAPHIC AREA (AS THE CASE MAY BE).


 


SECTION 5.03           NON-SOLICITATION.  THE PARTICIPANT AGREES THAT, DURING
THE TERM OF HIS OR HER EMPLOYMENT WITH THE COMPANY, AND THEREAFTER DURING THE
RESTRICTION PERIOD, HE OR SHE SHALL NOT DIRECTLY OR INDIRECTLY EMPLOY OR SEEK TO
EMPLOY, OR SOLICIT OR CONTACT OR CAUSE OTHERS TO SOLICIT OR CONTACT WITH A VIEW
TO ENGAGE OR EMPLOY, ANY PERSON WHO IS OR WAS A MANAGERIAL LEVEL EMPLOYEE OF THE
COMPANY AT THE TIME OF THE PARTICIPANT’S TERMINATION DATE OR AT ANY TIME DURING
THE TWELVE-MONTH PERIOD PRECEDING SUCH DATE.  THIS SECTION 5.03 SHALL NOT BE
DEEMED TO BE VIOLATED SOLELY BY (A) PLACING AN ADVERTISEMENT OR OTHER GENERAL
SOLICITATION OR (B) SERVING AS A REFERENCE.


 


SECTION 5.04           NON-DISPARAGEMENT.  THE PARTICIPANT AGREES THAT HE OR SHE
SHALL NOT AT ANY TIME DISPARAGE THE COMPANY OR ANY OFFICER OR EMPLOYEE OF THE
COMPANY, AND SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, MAKE
ANY WRITTEN OR ORAL STATEMENT CONCERNING THE TERMINATION OF HIS OR HER
EMPLOYMENT OR ANY CIRCUMSTANCES,


 

8

--------------------------------------------------------------------------------


 


TERMS OR CONDITIONS RELATING THERETO, WHICH STATEMENT IS REASONABLY LIKELY TO
BECOME GENERALLY KNOWN TO THE PUBLIC.  NOTHING IN THIS SECTION 5.04 SHALL
PREVENT THE LAWFUL FILING OR PROSECUTION OF ANY CLAIM AGAINST THE COMPANY IN ANY
JUDICIAL, ARBITRATION, GOVERNMENTAL, OR OTHER APPROPRIATE FORUM FOR ADJUDICATION
OF DISPUTES, ANY RESPONSE OR DISCLOSURE BY THE PARTICIPANT COMPELLED BY LEGAL
PROCESS OR REQUIRED BY APPLICABLE LAW OR ANY BONA-FIDE EXERCISE BY THE
PARTICIPANT OF ANY SHAREHOLDER RIGHTS HE OR SHE MAY OTHERWISE HAVE.


 


SECTION 5.05           REASONABLENESS.  IN THE EVENT THE PROVISIONS OF THIS
ARTICLE V SHALL EVER BE DEEMED TO EXCEED THE TIME, SCOPE OR GEOGRAPHIC
LIMITATIONS PERMITTED BY APPLICABLE LAWS, THEN SUCH PROVISIONS SHALL BE REFORMED
TO THE MAXIMUM TIME, SCOPE OR GEOGRAPHIC LIMITATIONS, AS THE CASE MAY BE,
PERMITTED BY APPLICABLE LAWS.


 


SECTION 5.06           ACKNOWLEDGMENT.  THE PLAN ADMINISTRATOR SHALL REQUIRE, AS
A CONDITION TO A PARTICIPANT’S PARTICIPATION IN THE PLAN, THAT SUCH PARTICIPANT
ENTER INTO A WRITTEN ACKNOWLEDGMENT OF THE TERMS OF THIS ARTICLE V (AND SUCH
OTHER PROVISIONS HEREOF AS THE PLAN ADMINISTRATOR DETERMINES APPROPRIATE), IN
SUCH FORM AS THE PLAN ADMINISTRATOR SHALL DETERMINE APPROPRIATE FROM TIME TO
TIME.


 


SECTION 5.07           EQUITABLE RELIEF.


 


(A)           BY PARTICIPATING IN THE PLAN, THE PARTICIPANT ACKNOWLEDGES THAT
THE RESTRICTIONS CONTAINED IN THIS ARTICLE V ARE REASONABLE AND NECESSARY TO
PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY, ITS SUBSIDIARIES AND ITS
AFFILIATES, THAT THE COMPANY WOULD NOT HAVE ESTABLISHED THIS PLAN IN THE ABSENCE
OF SUCH RESTRICTIONS, AND THAT ANY VIOLATION OF ANY PROVISION OF THIS ARTICLE V
WILL RESULT IN IRREPARABLE INJURY TO THE COMPANY.  BY AGREEING TO PARTICIPATE IN
THE PLAN, THE PARTICIPANT REPRESENTS THAT HIS OR HER EXPERIENCE AND CAPABILITIES
ARE SUCH THAT THE RESTRICTIONS CONTAINED IN THIS ARTICLE V WILL NOT PREVENT THE
PARTICIPANT FROM OBTAINING EMPLOYMENT OR OTHERWISE EARNING A LIVING AT THE SAME
GENERAL LEVEL OF ECONOMIC BENEFIT AS IS CURRENTLY THE CASE.  THE PARTICIPANT
FURTHER REPRESENTS AND ACKNOWLEDGES THAT (I) HE OR SHE HAS BEEN ADVISED BY THE
COMPANY TO CONSULT HIS OR HER OWN LEGAL COUNSEL IN RESPECT OF THIS PLAN, AND
(II) THAT HE OR SHE HAS HAD FULL OPPORTUNITY, PRIOR TO AGREEING TO PARTICIPATE
IN THIS PLAN, TO REVIEW THOROUGHLY THIS PLAN WITH HIS OR HER COUNSEL.


 


(B)           THE PARTICIPANT AGREES THAT THE COMPANY SHALL BE ENTITLED TO
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, WITHOUT THE NECESSITY OF PROVING
ACTUAL DAMAGES OR POSTING ANY BOND, AND A COURT OR ARBITRATION MAY ALSO ORDER AN
EQUITABLE ACCOUNTING OF ALL EARNINGS, PROFITS AND OTHER BENEFITS ARISING FROM
ANY VIOLATION OF THIS ARTICLE V, WHICH RIGHTS SHALL BE CUMULATIVE AND IN
ADDITION TO ANY OTHER RIGHTS OR REMEDIES TO WHICH THE COMPANY MAY BE ENTITLED.


 

9

--------------------------------------------------------------------------------


 


(C)           THE PARTICIPANT AND THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
(I) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF THIS
ARTICLE V, INCLUDING WITHOUT LIMITATION, ANY ACTION COMMENCED BY THE COMPANY FOR
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF OR OTHER EQUITABLE RELIEF, MAY BE
BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, OR
IF SUCH COURT DOES NOT HAVE JURISDICTION OR WILL NOT ACCEPT JURISDICTION, IN ANY
COURT OF GENERAL JURISDICTION IN NEW JERSEY, (II) CONSENT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND
(III) WAIVE ANY OBJECTION WHICH PARTICIPANT MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.


 


SECTION 5.08           SURVIVAL OF PROVISIONS.  THE OBLIGATIONS CONTAINED IN
THIS ARTICLE V SHALL SURVIVE THE TERMINATION OF PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY OR A SUBSIDIARY AND SHALL BE FULLY ENFORCEABLE THEREAFTER.


 


ARTICLE VI

THE PLAN ADMINISTRATOR


 


SECTION 6.01           AUTHORITY AND DUTIES.  IT SHALL BE THE DUTY OF THE PLAN
ADMINISTRATOR, ON THE BASIS OF INFORMATION SUPPLIED TO IT BY THE COMPANY AND THE
COMMITTEE, TO PROPERLY ADMINISTER THE PLAN.  THE PLAN ADMINISTRATOR SHALL HAVE
THE FULL POWER, AUTHORITY AND DISCRETION TO CONSTRUE, INTERPRET AND ADMINISTER
THE PLAN, TO MAKE FACTUAL DETERMINATIONS, TO CORRECT DEFICIENCIES THEREIN, AND
TO SUPPLY OMISSIONS.  ALL DECISIONS, ACTIONS AND INTERPRETATIONS OF THE PLAN
ADMINISTRATOR SHALL BE SUBJECT ONLY TO DETERMINATIONS BY THE NAMED APPEALS
FIDUCIARY (AS DEFINED IN SECTION 9.04), WITH RESPECT TO DENIED CLAIMS FOR
SEVERANCE BENEFITS, AND IN THE EVENT OF ANY JUDICIAL OR ARBITRAL PROCEEDING
SHALL BE SUBJECT TO DE NOVO REVIEW.  THE PLAN ADMINISTRATOR MAY ADOPT SUCH
RULES AND REGULATIONS AND MAY MAKE SUCH DECISIONS AS IT DEEMS NECESSARY OR
DESIRABLE FOR THE PROPER ADMINISTRATION OF THE PLAN.  NOTWITHSTANDING ANYTHING
ELSE HEREIN TO THE CONTRARY, ALL DECISIONS, ACTIONS AND INTERPRETATIONS OF THE
NAMED APPEALS FIDUCIARY SHALL BE SUBJECT TO DE NOVO REVIEW BY THE ARBITRATOR
PURSUANT TO SECTION 9.05 HEREOF.


 


SECTION 6.02           COMPENSATION OF THE PLAN ADMINISTRATOR.  THE PLAN
ADMINISTRATOR SHALL RECEIVE NO COMPENSATION FOR SERVICES AS SUCH.  HOWEVER, ALL
REASONABLE EXPENSES OF THE PLAN ADMINISTRATOR SHALL BE PAID OR REIMBURSED BY THE
COMPANY UPON PROPER DOCUMENTATION.  THE PLAN ADMINISTRATOR SHALL BE INDEMNIFIED
BY THE COMPANY AGAINST PERSONAL LIABILITY FOR ACTIONS TAKEN IN GOOD FAITH IN THE
DISCHARGE OF THE PLAN ADMINISTRATOR’S DUTIES.


 


SECTION 6.03           RECORDS, REPORTING AND DISCLOSURE.  THE PLAN
ADMINISTRATOR SHALL KEEP A COPY OF ALL RECORDS RELATING TO THE PAYMENT OF
SEVERANCE BENEFITS TO PARTICIPANTS AND FORMER PARTICIPANTS AND ALL OTHER RECORDS
NECESSARY FOR THE PROPER OPERATION OF THE PLAN.  ALL PLAN RECORDS SHALL BE MADE
AVAILABLE TO THE COMMITTEE, THE COMPANY AND TO


 

10

--------------------------------------------------------------------------------


 


EACH PARTICIPANT FOR EXAMINATION DURING BUSINESS HOURS EXCEPT THAT A PARTICIPANT
SHALL EXAMINE ONLY SUCH RECORDS AS PERTAIN EXCLUSIVELY TO THE EXAMINING
PARTICIPANT AND TO THE PLAN.  THE PLAN ADMINISTRATOR SHALL PREPARE AND SHALL
FILE AS REQUIRED BY LAW OR REGULATION ALL REPORTS, FORMS, DOCUMENTS AND OTHER
ITEMS REQUIRED BY ERISA, THE CODE, AND EVERY OTHER RELEVANT STATUTE, EACH AS
AMENDED, AND ALL REGULATIONS THEREUNDER (EXCEPT THAT THE COMPANY, AS PAYOR OF
THE SEVERANCE BENEFITS, SHALL PREPARE AND DISTRIBUTE TO THE PROPER RECIPIENTS
ALL FORMS RELATING TO WITHHOLDING OF INCOME OR WAGE TAXES, SOCIAL SECURITY
TAXES, AND OTHER AMOUNTS THAT MAY BE SIMILARLY REPORTABLE).


 


ARTICLE VII

AMENDMENT, TERMINATION AND DURATION


 


SECTION 7.01           AMENDMENT, SUSPENSION AND TERMINATION.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 7.01, THE BOARD OR THE COMMITTEE OR THE
DELEGEE OF THE BOARD OR THE COMMITTEE SHALL HAVE THE RIGHT, AT ANY TIME AND FROM
TIME TO TIME, TO AMEND, SUSPEND OR TERMINATE THE PLAN IN WHOLE OR IN PART, FOR
ANY REASON OR WITHOUT REASON, AND WITHOUT EITHER THE CONSENT OF OR THE PRIOR
NOTIFICATION TO ANY PARTICIPANT, BY A FORMAL WRITTEN ACTION.  NO SUCH AMENDMENT
SHALL GIVE THE COMPANY THE RIGHT TO RECOVER ANY AMOUNT PAID TO A PARTICIPANT
PRIOR TO THE DATE OF SUCH AMENDMENT OR TO CAUSE THE CESSATION OF SEVERANCE
BENEFITS ALREADY APPROVED FOR A PARTICIPANT WHO HAS EXECUTED A RELEASE AS
REQUIRED UNDER SECTION 3.02.


 


SECTION 7.02           DURATION.  UNLESS TERMINATED SOONER BY THE BOARD OR THE
COMMITTEE OR THE DELEGEE OF THE BOARD OR THE COMMITTEE IN ACCORDANCE WITH
SECTION 7.01, THE PLAN SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL TERMINATION
OF THE PLAN PURSUANT TO SECTION 7.01.


 


ARTICLE VIII




DUTIES OF THE COMPANY, THE COMMITTEE AND THE PLAN ADMINISTRATOR


 


SECTION 8.01           RECORDS.  THE COMPANY OR A SUBSIDIARY THEREOF SHALL
SUPPLY TO THE COMMITTEE AND THE PLAN ADMINISTRATOR, AS THE CASE MAY BE, ALL
RECORDS AND INFORMATION NECESSARY TO THE PERFORMANCE OF THE COMMITTEE’S AND THE
PLAN ADMINISTRATOR’S DUTIES.


 


SECTION 8.02           PAYMENT.  PAYMENTS OF SEVERANCE BENEFITS TO PARTICIPANTS
SHALL BE MADE IN SUCH AMOUNT AS DETERMINED BY THE COMMITTEE UNDER ARTICLE IV,
FROM THE COMPANY’S GENERAL ASSETS OR FROM A SUPPLEMENTAL UNEMPLOYMENT BENEFITS
TRUST, IN ACCORDANCE WITH THE TERMS OF THE PLAN, AS DIRECTED BY THE COMMITTEE.


 


SECTION 8.03           DISCRETION.  ANY DECISIONS, ACTIONS OR INTERPRETATIONS TO
BE MADE UNDER THE PLAN BY THE BOARD, THE COMMITTEE AND THE PLAN ADMINISTRATOR,
ACTING ON BEHALF


 

11

--------------------------------------------------------------------------------


 


OF EITHER, (I) SHALL BE MADE IN EACH OF THEIR RESPECTIVE SOLE DISCRETION, NOT IN
ANY FIDUCIARY CAPACITY, AND (II) NEED NOT BE UNIFORMLY APPLIED TO SIMILARLY
SITUATED INDIVIDUALS.  NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE CONTRARY, ALL
DECISIONS, ACTIONS AND INTERPRETATIONS OF THE PLAN ADMINISTRATOR AND THE NAMED
APPEALS FIDUCIARY SHALL BE ACCORDED DEFERENCE BY THE ARBITRATOR PURSUANT TO
SECTION 9.05 HEREOF AND BY A COURT OF COMPETENT JURISDICTION ENTERING THE AWARD
OF SUCH ARBITRATOR, IN EACH CASE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW.


 


ARTICLE IX

CLAIMS PROCEDURES


 


SECTION 9.01           CLAIM.  EACH PARTICIPANT UNDER THIS PLAN MAY CONTEST THE
ADMINISTRATION OF THE SEVERANCE BENEFITS AWARDED BY COMPLETING AND FILING WITH
THE PLAN ADMINISTRATOR A WRITTEN REQUEST FOR REVIEW IN THE MANNER SPECIFIED BY
THE PLAN ADMINISTRATOR.  NO PERSON MAY BRING AN ACTION FOR ANY ALLEGED WRONGFUL
DENIAL OF PLAN BENEFITS IN A COURT OF LAW UNLESS THE CLAIMS PROCEDURES DESCRIBED
IN THIS ARTICLE IX ARE EXHAUSTED AND A FINAL DETERMINATION IS MADE BY THE PLAN
ADMINISTRATOR AND/OR THE NAMED APPEALS FIDUCIARY.


 


SECTION 9.02           INITIAL CLAIM.  BEFORE THE DATE ON WHICH PAYMENT OF A
SEVERANCE BENEFIT OCCURS, ANY CLAIM RELATING TO THE ADMINISTRATION OF SUCH
SEVERANCE BENEFIT MUST BE SUPPORTED BY SUCH INFORMATION AS THE PLAN
ADMINISTRATOR DEEMS RELEVANT AND APPROPRIATE.  IN THE EVENT THAT ANY SUCH CLAIM
IS DENIED IN WHOLE OR IN PART, THE TERMINATED PARTICIPANT OR HIS OR HER
BENEFICIARY (“CLAIMANT”) WHOSE CLAIM HAS BEEN SO DENIED SHALL BE NOTIFIED OF
SUCH DENIAL IN WRITING BY THE PLAN ADMINISTRATOR WITHIN NINETY (90) DAYS AFTER
THE RECEIPT OF THE CLAIM FOR BENEFITS.  THIS PERIOD MAY BE EXTENDED AN
ADDITIONAL NINETY (90) DAYS IF THE PLAN ADMINISTRATOR DETERMINES SUCH EXTENSION
IS NECESSARY AND THE PLAN ADMINISTRATOR PROVIDES NOTICE OF EXTENSION TO THE
CLAIMANT PRIOR TO THE END OF THE INITIAL NINETY (90) DAY PERIOD.  THE NOTICE
ADVISING OF THE DENIAL SHALL (I) SPECIFY THE REASON OR REASONS FOR DENIAL,
(II) MAKE SPECIFIC REFERENCE TO THE PLAN PROVISIONS ON WHICH THE DETERMINATION
WAS BASED, (III) DESCRIBE ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR
THE CLAIMANT TO PERFECT THE CLAIM (EXPLAINING WHY SUCH MATERIAL OR INFORMATION
IS NEEDED), AND (IV) DESCRIBE THE PLAN’S REVIEW PROCEDURES AND THE TIME LIMITS
APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE CLAIMANT’S RIGHT TO
BRING A CIVIL ACTION UNDER SECTION 502(A) OF ERISA FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.


 


SECTION 9.03           APPEALS OF DENIED ADMINISTRATIVE CLAIMS.  ALL APPEALS
SHALL BE MADE BY THE FOLLOWING PROCEDURE:


 


(A)           A CLAIMANT WHOSE CLAIM HAS BEEN DENIED SHALL FILE WITH THE PLAN
ADMINISTRATOR A NOTICE OF APPEAL OF THE DENIAL.  SUCH NOTICE SHALL BE FILED
WITHIN SIXTY (60) CALENDAR DAYS OF NOTIFICATION BY THE PLAN ADMINISTRATOR OF THE
DENIAL OF


 

12

--------------------------------------------------------------------------------


 


A CLAIM, SHALL BE MADE IN WRITING, AND SHALL SET FORTH ALL OF THE FACTS UPON
WHICH THE APPEAL IS BASED.  APPEALS NOT TIMELY FILED SHALL BE BARRED.


 


(B)           THE NAMED APPEALS FIDUCIARY SHALL CONSIDER THE MERITS OF THE
CLAIMANT’S WRITTEN PRESENTATIONS, THE MERITS OF ANY FACTS OR EVIDENCE IN SUPPORT
OF THE DENIAL OF BENEFITS, AND SUCH OTHER FACTS AND CIRCUMSTANCES AS THE NAMED
APPEALS FIDUCIARY SHALL DEEM RELEVANT.


 


(C)           THE NAMED APPEALS FIDUCIARY SHALL RENDER A DETERMINATION UPON THE
APPEALED CLAIM WHICH DETERMINATION SHALL BE ACCOMPANIED BY A WRITTEN STATEMENT
AS TO THE REASONS THEREFOR.  THE DETERMINATION SHALL BE MADE TO THE CLAIMANT
WITHIN SIXTY (60) DAYS OF THE CLAIMANT’S REQUEST FOR REVIEW, UNLESS THE NAMED
APPEALS FIDUCIARY DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF
TIME FOR PROCESSING THE CLAIM.  IN SUCH CASE, THE NAMED APPEALS FIDUCIARY SHALL
NOTIFY THE CLAIMANT OF THE NEED FOR AN EXTENSION OF TIME TO RENDER ITS DECISION
PRIOR TO THE END OF THE INITIAL SIXTY (60) DAY PERIOD, AND THE NAMED APPEALS
FIDUCIARY SHALL HAVE AN ADDITIONAL SIXTY (60) DAY PERIOD TO MAKE ITS
DETERMINATION.  IF THE DETERMINATION IS ADVERSE TO THE CLAIMANT, THE NOTICE
SHALL (I) PROVIDE THE REASON OR REASONS FOR DENIAL, (II) MAKE SPECIFIC REFERENCE
TO THE PLAN PROVISIONS ON WHICH THE DETERMINATION WAS BASED, (III) INCLUDE A
STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF
CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS, AND (IV) STATE THAT
THE CLAIMANT HAS THE RIGHT TO BRING AN ACTION UNDER SECTION 502(A) OF ERISA, AND
SUCH DETERMINATION SHALL BE SUBJECT TO DE NOVO REVIEW BY THE ARBITRATOR AS
PROVIDED IN SECTION 9.05 HEREOF.


 


SECTION 9.04           APPOINTMENT OF THE NAMED APPEALS FIDUCIARY.  THE “NAMED
APPEALS FIDUCIARY” SHALL BE THE PERSON OR PERSONS NAMED AS SUCH BY THE BOARD OR
COMMITTEE, OR, IF NO SUCH PERSON OR PERSONS BE NAMED, THEN THE PERSON OR PERSONS
NAMED BY THE PLAN ADMINISTRATOR AS THE NAMED APPEALS FIDUCIARY.  NAMED APPEALS
FIDUCIARIES MAY AT ANY TIME BE REMOVED BY THE BOARD OR COMMITTEE, AND ANY NAMED
APPEALS FIDUCIARY NAMED BY THE PLAN ADMINISTRATOR MAY BE REMOVED BY THE PLAN
ADMINISTRATOR.  ALL SUCH REMOVALS MAY BE WITH OR WITHOUT CAUSE AND SHALL BE
EFFECTIVE ON THE DATE STATED IN THE NOTICE OF REMOVAL.  THE NAMED APPEALS
FIDUCIARY SHALL BE A “NAMED FIDUCIARY” WITHIN THE MEANING OF ERISA, AND, UNLESS
APPOINTED TO OTHER FIDUCIARY RESPONSIBILITIES, SHALL HAVE NO AUTHORITY,
RESPONSIBILITY, OR LIABILITY WITH RESPECT TO ANY MATTER OTHER THAN THE PROPER
DISCHARGE OF THE FUNCTIONS OF THE NAMED APPEALS FIDUCIARY AS SET FORTH HEREIN.


 


SECTION 9.05           ARBITRATION; EXPENSES.  IN THE EVENT OF ANY DISPUTE UNDER
THE PROVISIONS OF THIS PLAN, OTHER THAN A DISPUTE IN WHICH THE PRIMARY RELIEF
SOUGHT IS AN EQUITABLE REMEDY SUCH AS AN INJUNCTION, THE PARTIES SHALL HAVE THE
DISPUTE, CONTROVERSY OR CLAIM SETTLED BY ARBITRATION IN PARK RIDGE, NEW JERSEY
(OR SUCH OTHER LOCATION AS MAY BE MUTUALLY AGREED UPON BY THE EMPLOYER AND THE
PARTICIPANT) IN ACCORDANCE WITH THE


 

13

--------------------------------------------------------------------------------


 


NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR SELECTED BY
AGREEMENT OF THE PARTIES (OR, IN THE ABSENCE OF SUCH AGREEMENT, APPOINTED BY THE
AMERICAN ARBITRATION ASSOCIATION).  ANY AWARD ENTERED BY THE ARBITRATOR SHALL BE
FINAL, BINDING AND NONAPPEALABLE AND JUDGMENT MAY BE ENTERED THEREON BY EITHER
PARTY IN ACCORDANCE WITH APPLICABLE LAW IN ANY COURT OF COMPETENT JURISDICTION. 
THIS ARBITRATION PROVISION SHALL BE SPECIFICALLY ENFORCEABLE.  THE ARBITRATOR
SHALL HAVE NO AUTHORITY TO MODIFY ANY PROVISION OF THIS PLAN OR TO AWARD A
REMEDY FOR A DISPUTE INVOLVING THIS PLAN OTHER THAN A BENEFIT SPECIFICALLY
PROVIDED UNDER OR BY VIRTUE OF THE PLAN.  IF THE PARTICIPANT SUBSTANTIALLY
PREVAILS ON ANY MATERIAL ISSUE THAT IS THE SUBJECT OF SUCH ARBITRATION OR
LAWSUIT, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF THE FEES OF THE AMERICAN
ARBITRATION ASSOCIATION AND THE ARBITRATOR AND ANY EXPENSES RELATING TO THE
CONDUCT OF THE ARBITRATION (INCLUDING THE COMPANY’S AND PARTICIPANT’S REASONABLE
ATTORNEYS’ FEES AND EXPENSES).  OTHERWISE, EACH PARTY SHALL BE RESPONSIBLE FOR
ITS OWN EXPENSES RELATING TO THE CONDUCT OF THE ARBITRATION (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) AND SHALL SHARE THE FEES OF THE
AMERICAN ARBITRATION ASSOCIATION.


 


ARTICLE X

MISCELLANEOUS


 


SECTION 10.01         NONALIENATION OF BENEFITS.  NONE OF THE PAYMENTS, BENEFITS
OR RIGHTS OF ANY PARTICIPANT SHALL BE SUBJECT TO ANY CLAIM OF ANY CREDITOR OF
ANY PARTICIPANT, AND, IN PARTICULAR, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
SUCH PAYMENTS, BENEFITS AND RIGHTS SHALL BE FREE FROM ATTACHMENT, GARNISHMENT
(IF PERMITTED UNDER APPLICABLE LAW), TRUSTEE’S PROCESS, OR ANY OTHER LEGAL OR
EQUITABLE PROCESS AVAILABLE TO ANY CREDITOR OF SUCH PARTICIPANT.  NO PARTICIPANT
SHALL HAVE THE RIGHT TO ALIENATE, ANTICIPATE, COMMUTE, PLEAD, ENCUMBER OR ASSIGN
ANY OF THE BENEFITS OR PAYMENTS THAT HE MAY EXPECT TO RECEIVE, CONTINGENTLY OR
OTHERWISE, UNDER THIS PLAN, EXCEPT FOR THE DESIGNATION OF A BENEFICIARY AS
CONTEMPLATED IN SECTION 10.02.


 


SECTION 10.02         BENEFICIARY DESIGNATION.  EACH PARTICIPANT UNDER THE PLAN
MAY FROM TIME TO TIME NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN IS TO BE PAID
OR BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF HIS OR HER
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE PLAN ADMINISTRATOR, AND WILL
BE EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE PLAN
ADMINISTRATOR DURING HIS LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION,
BENEFITS REMAINING UNPAID AT THE PARTICIPANT’S DEATH SHALL BE PAID TO OR
EXERCISED BY THE PARTICIPANT’S SURVIVING SPOUSE, IF ANY, OR OTHERWISE TO OR BY
HIS OR HER ESTATE.


 


SECTION 10.03         NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY OR MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY OVERNIGHT EXPRESS
COURIER SERVICE.  IN THE CASE OF THE


 

14

--------------------------------------------------------------------------------


 


PARTICIPANT, MAILED NOTICES SHALL BE ADDRESSED TO HIM OR HER AT THE HOME ADDRESS
THAT HE OR SHE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING.  IN THE
CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO THE PLAN
ADMINISTRATOR, WITH COPIES TO THE SENIOR VICE PRESIDENT, HUMAN RESOURCES AND THE
GENERAL COUNSEL OF THE COMPANY.


 


SECTION 10.04         409A COMPLIANCE.  THE PLAN IS INTENDED TO BE ADMINISTERED
IN A MANNER CONSISTENT WITH THE REQUIREMENTS, WHERE APPLICABLE, OF SECTION 409A
OF THE CODE.  WHERE REASONABLY POSSIBLE AND PRACTICABLE, THE PLAN SHALL BE
ADMINISTERED IN A MANNER TO AVOID THE IMPOSITION ON PARTICIPANTS OF IMMEDIATE
TAX RECOGNITION AND ADDITIONAL TAXES PURSUANT TO SUCH SECTION 409A. 
NOTWITHSTANDING THE FOREGOING, NEITHER THE COMPANY NOR THE PLAN ADMINISTRATOR
SHALL HAVE ANY LIABILITY TO ANY PERSON IN THE EVENT SUCH SECTION 409A APPLIES TO
ANY SUCH AWARD IN A MANNER THAT RESULTS IN ADVERSE TAX CONSEQUENCES FOR THE
PARTICIPANT OR ANY OF HIS BENEFICIARIES OR TRANSFEREES.


 


SECTION 10.05         SUCCESSORS AND ASSIGNS.  THE RIGHTS UNDER THIS PLAN ARE
PERSONAL TO THE PARTICIPANT AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY
SHALL NOT BE ASSIGNABLE BY THE PARTICIPANT OTHERWISE THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  THIS PLAN SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE PARTICIPANT’S LEGAL REPRESENTATIVES.  THIS PLAN SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND
ASSIGNS.  THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME EXPRESSLY AND AGREE TO PERFORM
THIS PLAN IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE (WITH A COPY OF
SUCH ASSUMPTION PROVIDED TO THE PARTICIPANT).


 


SECTION 10.06         NO IMPACT ON BENEFITS.  EXCEPT AS MAY OTHERWISE BE
SPECIFICALLY STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO
AMOUNT PAYABLE UNDER THE PLAN SHALL BE TREATED AS COMPENSATION FOR PURPOSES OF
CALCULATING A PARTICIPANT’S RIGHT UNDER ANY SUCH PLAN, POLICY OR PROGRAM.


 


SECTION 10.07         TIMING OF REIMBURSEMENTS; EFFECT ON OTHER PAYMENTS. 
EXCEPT AS OTHERWISE PROVIDED IN THIS PLAN, NO PARTICIPANT SHALL BE ENTITLED TO
ANY CASH PAYMENTS OR OTHER SEVERANCE BENEFITS UNDER ANY OF THE COMPANY’S THEN
CURRENT SEVERANCE PAY POLICIES FOR A TERMINATION THAT IS COVERED BY THIS PLAN
FOR THE PARTICIPANT.  ANYTHING IN THIS PLAN TO THE CONTRARY NOTWITHSTANDING, NO
REIMBURSEMENT PAYABLE TO PARTICIPANT PURSUANT TO ANY PROVISIONS OF THIS PLAN OR
PURSUANT TO ANY PLAN OR ARRANGEMENT OF THE COMPANY COVERED BY THIS PLAN SHALL BE
PAID LATER THAN THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN
WHICH THE RELATED EXPENSE WAS INCURRED, AND NO SUCH REIMBURSEMENT DURING ANY
CALENDAR YEAR SHALL AFFECT THE AMOUNTS ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER
CALENDAR YEAR, EXCEPT, IN EACH CASE, TO THE EXTENT THAT THE RIGHT TO
REIMBURSEMENT DOES NOT PROVIDE FOR A “DEFERRAL OF COMPENSATION” WITHIN THE
MEANING OF SECTION 409A OF THE CODE.


 

15

--------------------------------------------------------------------------------

 

 


SECTION 10.08                          NO MITIGATION.  A PARTICIPANT SHALL NOT
BE REQUIRED TO MITIGATE THE AMOUNT OF ANY SEVERANCE BENEFIT PROVIDED FOR IN THIS
PLAN BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY
SEVERANCE BENEFIT PROVIDED FOR HEREIN BE REDUCED BY ANY COMPENSATION EARNED BY
OTHER EMPLOYMENT OR OTHERWISE OR SUBJECT TO OFFSET EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED FOR HEREIN.


 


SECTION 10.09                          NO CONTRACT OF EMPLOYMENT.  NEITHER THE
ESTABLISHMENT OF THE PLAN, NOR ANY MODIFICATION THEREOF, NOR THE CREATION OF ANY
FUND, TRUST OR ACCOUNT, NOR THE PAYMENT OF ANY BENEFITS SHALL BE CONSTRUED AS
GIVING ANY PARTICIPANT OR ANY PERSON WHOSOEVER, THE RIGHT TO BE RETAINED IN THE
SERVICE OF THE COMPANY.


 


SECTION 10.10                          SEVERABILITY OF PROVISIONS.  IF ANY
PROVISION OF THIS PLAN SHALL BE HELD INVALID OR UNENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY
OTHER PROVISIONS HEREOF, AND THIS PLAN SHALL BE CONSTRUED AND ENFORCED AS IF
SUCH PROVISIONS HAD NOT BEEN INCLUDED.


 


SECTION 10.11                          HEIRS, ASSIGNS, AND PERSONAL
REPRESENTATIVES.  THIS PLAN SHALL BE BINDING UPON THE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS OF THE PARTIES, INCLUDING EACH
PARTICIPANT, PRESENT AND FUTURE.


 


SECTION 10.12                          HEADINGS AND CAPTIONS.  THE HEADINGS AND
CAPTIONS HEREIN ARE PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE
CONSIDERED PART OF THE PLAN, AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF
THE PLAN.


 


SECTION 10.13                          GENDER AND NUMBER.  WHERE THE CONTEXT
ADMITS, WORDS IN ANY GENDER SHALL INCLUDE ANY OTHER GENDER, AND, EXCEPT WHERE
OTHERWISE CLEARLY INDICATED BY CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL,
AND VICE VERSA.


 


SECTION 10.14                          UNFUNDED PLAN.  THE PLAN SHALL NOT BE
FUNDED.  NO PARTICIPANT SHALL HAVE ANY RIGHT TO, OR INTEREST IN, ANY ASSETS OF
THE COMPANY THAT MAY BE APPLIED BY THE COMPANY TO THE PAYMENT OF SEVERANCE
BENEFITS.


 


SECTION 10.15                          PAYMENTS TO INCOMPETENT PERSONS.  ANY
BENEFIT PAYABLE TO OR FOR THE BENEFIT OF A MINOR, AN INCOMPETENT PERSON OR OTHER
PERSON INCAPABLE OF RECEIPTING THEREFOR SHALL BE DEEMED PAID WHEN PAID TO SUCH
PERSON’S GUARDIAN OR TO THE PARTY PROVIDING OR REASONABLY APPEARING TO PROVIDE
FOR THE CARE OF SUCH PERSON, AND SUCH PAYMENT SHALL FULLY DISCHARGE THE COMPANY,
THE COMMITTEE AND ALL OTHER PARTIES WITH RESPECT THERETO.


 


SECTION 10.16                          LOST PAYEES.  A BENEFIT SHALL BE DEEMED
FORFEITED IF THE PLAN ADMINISTRATOR IS UNABLE TO LOCATE A PARTICIPANT TO WHOM A
SEVERANCE BENEFIT IS DUE.  SUCH SEVERANCE BENEFIT SHALL BE REINSTATED IF
APPLICATION IS MADE BY THE PARTICIPANT FOR THE FORFEITED SEVERANCE BENEFIT WHILE
THIS PLAN IS IN OPERATION.

 

16

--------------------------------------------------------------------------------


 

Section 10.17                          Controlling Law.  This Plan shall be
construed and enforced according to the laws of the State of New Jersey to the
extent not superseded by Federal law.

 

17

--------------------------------------------------------------------------------


 

Annex A

 

Position

 

Severance Factor

 

Severance Period


 


 


 


 


 


BUSINESS LEADS


 


2.0


 


24 MONTHS


 


 


 


 


 


CHIEF FINANCIAL OFFICER


 


1.5


 


18 MONTHS


 


 


 


 


 


SENIOR VICE PRESIDENTS AND EXECUTIVE VICE PRESIDENT, GLOBAL SUPPLY CHAIN


 


1.5


 


18 MONTHS


 

--------------------------------------------------------------------------------


 

Exhibit A

 

SEPARATION AGREEMENT
and
GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into as of [·] by and among [·] (the “Executive”), Hertz Global
Holdings, Inc. and The Hertz Corporation (hereinafter “Hertz” or the
“Companies”), duly acting under authority of their officers and directors.

 

WHEREAS, Executive is a participant in the Hertz Global Holdings, Inc. Severance
Plan for Senior Executives (the “Plan”);

 

WHEREAS, Executive’s employment with Hertz will end effective as of [·];

 

WHEREAS, in connection with Executive’s separation from employment, Executive is
entitled to certain payments and other benefits under the Plan, so long as
Executive executes and does not revoke this Agreement; and

 

WHEREAS, the parties desire to fully and finally resolve any disputes, claims or
controversies that have arisen or may arise with respect to Executive’s
employment with and subsequent separation from the Companies.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein and in the Plan, which Executive and the Companies
agree constitute good and valuable consideration, receipt of which is
acknowledged, the parties stipulate and do mutually agree as follows:

 

1.                                       In exchange for receiving the payments
and benefits described in Section 4 of the Plan, Executive does for himself and
his heirs, executors, administrators,

 

--------------------------------------------------------------------------------


 

successors, and assigns, hereby release, acquit, and forever discharge and hold
harmless the Companies and the divisions, subsidiaries and affiliated companies
of each of the Companies, the officers, directors, shareholders, employees,
benefit and retirement plans (as well as trustees and administrators thereof),
agents and heirs of each of the foregoing, and the predecessors, assigns and
successors, past and present of each of the foregoing, and any persons, firms or
corporations in privity with any of them (collectively, the “Company Released
Parties”), of and from any and all actions, causes of action, claims, demands,
attorneys’ fees, compensation, expenses, promises, covenants, and damages of
whatever kind or nature, in law or in equity, which Executive has, had or could
have asserted, known or unknown, at common law or under any statute, rule,
regulation, order or law, whether federal, state or local, or on any grounds
whatsoever from the beginning of the world to the date of execution of this
Agreement, including, without limitation, (1) any and all claims for any
additional severance pay, vacation pay, bonus or other compensation; (2) any and
all claims of discrimination or harassment based on race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, disability,
handicap, age or other unlawful discrimination; any claims arising under Title
VII of the Federal Civil Rights Act; the Federal Civil Rights Act of 1991; the
Americans with Disabilities Act; the Age Discrimination in Employment Act; the
New Jersey Law Against Discrimination; or under any other state, federal, local
law or regulation or under the common law; and (3) any and all claims with
respect to any event, matter, damage or injury arising out of his employment
relationship with any Company Released Party,

 

2

--------------------------------------------------------------------------------


 

and/or the separation of such employment relationship, and/or with respect to
any other event or matter.

 

The only exceptions to this Separation Agreement and General Release of All
Claims are with respect to retirement benefits which may have accrued and vested
as of the date of Executive’s employment termination, COBRA rights, enforcement
of Executive’s rights under this Agreement and the Plan, and any claims under
applicable workers’ compensation laws.

 

Nothing in this Agreement shall be construed to prohibit Executive from filing
any future charge or complaint with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or participating in any investigation or proceeding
conducted by the EEOC, nor shall any provision of this Agreement adversely
affect Executive’s right to engage in such conduct. Notwithstanding the
foregoing, Executive waives the right to obtain any relief from the EEOC or
recover any monies or compensation as a result of filing a charge or complaint.
In addition to agreeing herein not to bring suit against any Company Released
Party, Executive agrees not to seek damages from any Company Released Party by
filing a claim or charge with any state or governmental agency.

 

2.                                       Executive shall return to the Companies
all Company property and Confidential Information (as defined in the Plan) of
any Company Released Party in Executive’s possession or control, including
without limitation, business reports and records, client reports and records,
customer information, personally identifiable information relating to others,
business strategies, contracts and proposals, files, a listing

 

3

--------------------------------------------------------------------------------


 

of customers or clients, lists of potential customers or clients, technical
data, testing or research data, research and development projects, business
plans, financial plans, internal memoranda concerning any of the above, and all
credit cards, cardkey passes, door and file keys, computer access codes,
software, and other physical or personal property which Executive received, had
access to or had in his possession, prepared or helped prepare in connection
with Executive’s employment with any Company Released Party, and Executive shall
not make or retain any copies, duplicates, reproductions, or excerpts thereof. 
Executive acknowledges that in the course of employment with any one or more
Company Released Party, Executive has acquired Confidential Information and that
such Confidential Information has been disclosed to Executive in confidence and
for his use only during and with respect to his employment with one or more of
the Company Released Parties.

 

3.                                       Executive acknowledges and agrees that
he has agreed to be bound by the confidentiality provision in the Plan for 24
months following Executive’s separation of employment, the non-competition and
non-solicitation covenants in the Plan for the greater of 12 months or the
Severance Period (as defined in the Plan) and the non-disparagement covenant in
the Plan at all times.

 

4.                                       Executive declares and represents that
he has not filed or otherwise pursued any charges, complaints, lawsuits or
claims of any nature against any Company Released Party arising out of or
relating to events occurring prior to the date of this Agreement, with any
federal, state or local governmental agency or court with respect to any matter
covered by this Agreement. In addition to agreeing herein not to bring suit

 

4

--------------------------------------------------------------------------------


 

against any Company Released Party, Executive agrees not to seek damages from
any Company Released Party by filing a claim or charge with any state or
governmental agency.

 

5.                                       Executive further declares and
represents that no promise, inducement, or agreement not herein expressed has
been made to him, that this Agreement contains the entire agreement between the
parties hereto, and that the terms of this Agreement are contractual and not a
mere recital.

 

6.                                       Executive understands and agrees that
this Agreement shall not be considered an admission of liability or wrongdoing
by any party hereto, and each of the parties denies any liability and agrees
that nothing in this Agreement can or shall be used by or against either party
with respect to claims, defenses or issues in any litigation or proceeding
except to enforce rights under the Agreement itself or under the Plan.

 

7.                                       Executive understands and agrees that
should any provision of this Agreement be declared or be determined by any court
to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby, and said invalid part, term, or
provision shall be deemed not a part of this Agreement.

 

8.                                       Executive acknowledges that he
understands that he has the right to consult with an attorney of his choice at
his expense to review this Agreement and has been encouraged by the Companies to
do so.

 

9.                                       Executive further acknowledges that he
has been provided twenty-one days to consider and accept this Agreement from the
date it was first given to him, although Executive may accept it at any time
within those twenty-one days.

 

5

--------------------------------------------------------------------------------


 

10.                                 Executive further understands that he has
seven days after signing the Agreement to revoke it by delivering to the Senior
Vice President, Chief Human Resource Officer, The Hertz Corporation, 225 Brae
Boulevard, Park Ridge, New Jersey 07656, written notification of such revocation
within the seven day period. If Executive does not revoke the Agreement, the
Agreement will become effective and irrevocable by him on the eighth day after
he signs it.

 

11.                                 Executive acknowledges that this Agreement
sets forth the entire agreement between the parties with respect to the subject
matters hereof and supersedes any and all prior agreements between the parties
as to such matters, be they oral or in writing, and may not be changed,
modified, or rescinded except in writing signed by all parties hereto, and any
attempt at oral modification of this Agreement shall be void and of no force or
effect.

 

12.                                 Executive acknowledges that he has carefully
read this Agreement and understands all of its terms, including the full and
final release of claims set forth above and enters into it voluntarily.

 

WITH EXECUTIVE’S SIGNATURE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT
EXECUTIVE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR
UNWRITTEN, NOT SET FORTH IN THIS AGREEMENT; THAT

 

6

--------------------------------------------------------------------------------


 

EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY HIS
ATTORNEY; AND THAT EXECUTIVE HAS BEEN ENCOURAGED BY THE COMPANIES TO DO SO.

 

EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE HAS BEEN AFFORDED 21 DAYS TO CONSIDER
THIS AGREEMENT AND THAT EXECUTIVE HAS 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO THE SENIOR VICE PRESIDENT, CHIEF HUMAN RESOURCES
OFFICER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF EXECUTIVE’S REVOCATION.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date set forth above.

 

 

 

 

Date:

EXECUTIVE

 

 

 

 

 

THE HERTZ CORPORATION

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

By:

 

 

By:

 

Date:

 

Date:

 

7

--------------------------------------------------------------------------------
